Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Claims
Note: The amendment of November 17th 2020 has been considered.
Claims 6-7 and 9-10 have been amended.
Claims 1-11 are pending in the current application.
Claims 1-5 are withdrawn from consideration.
Claims 6-11 are examined in the current application.
Any rejections not recited below have been withdrawn.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 17th 2020 has been entered.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 6, 7, 9 and 10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 6-8 of copending Application No. 15/871378 in view of Jurjis et al. United States Patent Application Publication No. 2015/0376545 A1 (hereafter referred to as Jurjis) and Hiraoka et al. JP 03175938, machine translation relied on herein for reference (hereafter referred to as Hiraoka).
Although the claims at issue are not identical, they are not patentably distinct from each other because claims 6-8 of copending Application No. 15/871378 recite a method preparing boiled rice by adding an oil and fat composition comprising lecithin and ascorbic acid analog to rice followed by cooking the rice wherein the proportions of oil and fat composition, lecithin, ascorbic acid analogue and rice all overlap with the instantly pending claims.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05 I) Hiraoka discloses that oil and fat compositions that are used to improve the 
As to ascorbyl palmitate recited in the claims 6, 7, 9 and 10: Claims 6-8 of 15/871378 recite an ascorbic acid analog, but fail to recite ascorbyl palmitate; However, since ascorbyl palmitate is a known antioxidant (see EFSA whole document), it would have been obvious to a skilled artisan at the time the invention was filed to have used ascorbyl palmitate in the invention of the copending application in order to provide oxidative stability.
As to the acetone insoluble content: Jurjis evidences that lecithin generally has an acetone insoluble content of greater than 50% [0017] and that it is desirable to use purified lecithin to avoid the presence of contaminants that can be carcinogenic [0003].  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have used purified lecithin with an acetone insolubles content of greater than 50% in the invention of the copending application in order to avoid contaminants.
As to the transitional phrase “consisting of” limiting the constituents of the oil and fat composition: While claims 6-8 of 15/871378 recite polyglycerol condensed ricinoleate, it is noted that the transitional phrase “consisting of” is used only to define the oil and fat composition in claims 6, 7, 9 and 10 of the current application, given the 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35 of the U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 6-11 are rejected under 35 U.S.C. 103 as being unpatentable over Hiraoka et al. JP 03175938, machine translation relied on herein for reference (hereafter referred to as Hiraoka) in view of NPL “Scietntific Opinion on the re-evaluation of ascorbyl palmitate (E 304(i)) and ascorbyl stearate (E 304(ii)) as food additives” (EFSA Journal 2015; 13(11):4289) (hereafter referred to as EFSA)  and NPL http://ricepedia.org/rice-as-a-plant/rice-species/cultivated-rice-species, archived 10 March 2015, retrieved by examiner from the internet 6 June 2019 (hereafter referred to as Ricepedia) with evidence provided by Jurjis et al. United States Patent Application Publication No. 2015/0376545 A1.

Regarding claims 6, 7, 9 and 10: Hiraoka discloses a method comprising adding oil and fat composition comprising 1% by mass lecithin and 0.03% by mass of an ascorbic acid analog (i.e., fatty acid esters of ascorbic acid, such as ascorbyl stearate) to raw rice in an amount of 1 part by mass based of the oil composition per 100 parts by mass of the rice followed by cooking the rice to manufacture boiled rice as recited in claims 6, 7, 9 and 10. (Pg. 2, para. 2). Moreover, Hiraoka discloses that the edible oils and fats used in the invention include vegetable oils and fats, animal oils and fats oil and fat and/or processed oils and fats thereof subjected to hydrogenation, fractionation and/or transesterification (Pg. 1, para. 1).
As to the transitional phrase “consisting of” limiting the constituents of the oil and fat composition recited in claims 6, 7, 9 and 10: While the phrase “consisting of’ limits the constituents of the oil and fat composition, it is noted that the transitional phrase “comprising” is used to define the method for preparing the rice in claims 6, 7, 9 and 10, which does not preclude any other constituents to be used in the method. Accordingly, the disclosure in Hiraoka of lecithin and one or more surfactants that are not lecithin, does not render the claims patentable over the prior art, as additional constituents, such as one or more surfactants that are not lecithin, are not precluded from the recited methods.
As to ascorbyl palmitate recited in the claims 6, 7, 9 and 10: Hiraoka discloses using 0.005 to 0.05wt% of a fatty acid ester of ascorbic acid (see Hiraoka page 2, 1st and 2nd paragraphs), but Hiraoka fails to disclose ascorbyl palmitate (i.e., a palmitic acid ester of ascorbic acid) and exemplifies ascorbyl stearate (i.e., a stearic acid ester of ascorbic acid); However, given the fact that both ascorbyl palmitate and ascorbyl stearate comprise saturated fatty acids of the same structure and both are known as lipophilic antioxidants in the food art (see EFSA whole document), it would have been obvious to a skilled artisan to have modified Hiraoka and to have substituted ascorbyl stearate with ascorbyl palmitate as an antioxidant, and thus arrive at the claimed limitations.
As to the acetone insolubles content: Soy bean lecithin is disclosed by Hiraoka to be useful as the lecithin of the invention (Pg. 1, para. 2). Jurjis discloses that standard soy based lecithin typically contains 62 to 64 wt% acetone insolubles.[0017]  As such, the soy bean lecithin of Hiraoka
While Hiraoka is silent regarding the intended uses recited in the preambles of claims 6, 7, 9 and 10, the preamble statements do not provide the claimed methods with a manipulative difference between the positively recited method steps and those disclosed by Hiraoka and therefore the preambles of claims 6, 7, 9 and 10 do not provide a patentable distinction over the prior art.
Regarding claims 8 and 11: Hiraoka teaches what has been recited above but is silent regarding the rice being indica or japonica rice.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have used the method of Hiraoka for any species of rice.
Ricepedia teaches that indica and japonica are the major subspecies of domesticated Oryza sativa rice.  
Both Hiraoka and Ricepedia are directed towards rice.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have performed the method Hiraoka with indica or japonica rice as both of these cultivars were known in the rice art at the time the invention was made.  The selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination. (“Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle.” Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) See also In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious)) (MPEP 2144.07) Therefore, the modification of Hiraoka with Ricepedia renders obvious the inventions of claims 8 and 11.

Response to Arguments
Applicant's arguments filed on November 17th 2020 have been fully considered but they are not persuasive.

Applicant argues on pages 5-7 of the “Remarks” that the prior art references fail to render the claimed invention obvious, because the use of the transitional phrase “consisting of” limits the constituents the oil and fat composition to the constituents recited in the claims without any of the additional constituents disclosed in Hiraoka. Examiner respectfully disagrees.
As discussed above, While the phrase “consisting of’ limits the constituents of the oil and fat composition, it is noted that the transitional phrase “comprising” is used to define the method for preparing the rice in claims 6, 7, 9 and 10, which does not preclude any other constituents to be used in the method. Accordingly, the disclosure in Hiraoka of lecithin and one or more surfactants that are not lecithin, does not render the claims patentable over the prior art, as additional constituents, such as one or more surfactants that are not lecithin, are not precluded from the recited methods.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASSAF ZILBERING whose telephone number is (571)270-3029.  The examiner can normally be reached on M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on (571) 270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 

/ASSAF ZILBERING/           Examiner, Art Unit 1792